Martin, J.
This is a suit by attachment, in which the defendant is appellant. His counsel contends, that the court proceeded erroneously to judgment, as no property of his was attached. The Sheriff’s return shows only, that he attached the goods and chattels, lands and tenements, moneys, effects, or property of any kind of the defendant in the hands of D. J. Rogers, who was made a garnishee. It does not appear, that this man came into court, that interrogatories were filed, or that any other proceedings were had against him. The defendant, consequently, was not in court, and proceedings were incorrectly carried on, contradictorily with an attorney appointed by the Judge.
It is therefore ordered, and decreed, that the judgment be annulled, and reversed, and that the plaintiff’s suit be dismissed, with costs in both courts.